Case 1:18-cv-23127-CMA Document 37 Entered on FLSD Docket 10/05/2018 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                  CASE NO.: 18-CV-23127-CMA

  SANTIAGO US PACHECO,
  EDA PATRICIA FIGUEROA VELASQUEZ,
  LUIS HUMBERTO MALDONADO FLORES,
  SAMUEL ENAMORADO GOMEZ, and all
  others similarly situated under 29 U.S.C. 216(b),

                        Plaintiffs,

  v.

  CACERES INTERIOR PARTITIONS, INC., and
  JORGE E. CACERES,

                    Defendants.
  ________________________________________/

    DEFENDANTS’ NOTICE OF WITHDRAWAL, IN PART, OF ITS MOTION TO
  COMPEL COMPLIANCE WITH THIS COURT’S AUGUST 2, 2018 FLSA PRACTICES
                          ORDER, ECF NO. 6

         Defendants, by and through their undersigned counsel, hereby file their Notice of

  Withdrawal, at least in part, of their of motion to compel compliance with this Court’s August 2,

  2018 FLSA Practices Order, ECF No. 6, and state as follows:

         1.      On October 4, after conferring 4 times over a week, Defendants moved to compel

  compliance with the Court’s Order on Court Practices in FLSA Cases, ECF No. 6.

         2.      This motion, at ECF No. 34, was filed because Plaintiffs filed a factually inaccurate

  certificate of compliance on September 28, when they had, in fact, never produced documents

  ordered by the Court and never filed a statement of claim on behalf of two Plaintiffs.
Case 1:18-cv-23127-CMA Document 37 Entered on FLSD Docket 10/05/2018 Page 2 of 4
                                                                     CASE NO.: 18-CV-23127-CMA


         3.      Plaintiff’s counsel subsequently produced 4 screen shots of an unidentified

  Plaintiff’s phone (showing alleged discreet phone calls and one text message), but also refused to

  produce other handwritten records they admitted they had until some later point in the litigation.

         4.      Thoroughly attempting to avoid involving the Court, the undersigned against asked

  Plaintiff’s counsel to provide a date certain when the documents she admitted to having would be

  produced. Plaintiff’s counsel shut down the conversation, necessitating the motion to compel.

         5.      In the evening of October 4, Plaintiff’s counsel wrote to the undersigned, and

  accused the undersigned of “vexatiously” filing the motion to compel. Nonetheless, and despite

  claiming earlier that same day she did not know if Plaintiffs could locate any of the additional

  records they had, Plaintiff Pacheco produced two handwritten notes with some record of hours

  worked, while Plaintiff Velasquez produced 30 pages of time and pay records. No records for

  Plaintiffs Flores and Gomez were produced.

         6.      In her email of October 4, Plaintiffs’ counsel asserted that “we do not have any

  additional documents.” As Plaintiffs assert they have no other records, there does not appear to be

  anything to compel with respect to documents.

         7.      However, the aspect of the motion asking for a simple, easy to follow statement of

  claim (as opposed to the current amended statement of claim which contains multiple competing

  and inconsistent theories of recovery as well as multiple caveats and footnotes) remains at issue.

  Plaintiffs’ filing of a false notice of compliance also remains an issue.

         8.      As there appears to be nothing for the Court to compel with respect to document

  production, that aspect of the motion is withdrawn and, should the Court find it appropriate, the

  hearing set for October 15, 2018 may be cancelled.




                                                    2
Case 1:18-cv-23127-CMA Document 37 Entered on FLSD Docket 10/05/2018 Page 3 of 4
                                                                CASE NO.: 18-CV-23127-CMA


                                             Respectfully submitted,


                                             By: /s/ Mendy Halberstam
                                             Mendy Halberstam, Esq.
                                             Florida Bar No. 68999
                                             Email: Mendy.Halberstam@JacksonLewis.com
                                             Arielle S. Eisenberg, Esq.
                                             Florida Bar No. 0111467
                                             Email: Arielle.Eisenberg@JacksonLewis.com
                                             JACKSON LEWIS P.C.
                                             One Biscayne Tower, Suite 3500
                                             2 South Biscayne Boulevard
                                             Miami, Florida 33131
                                             Telephone: 305-577-7600
                                             Facsimile: 305-373-4466
                                             Attorneys for Defendant




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 5, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record identified on the attached Service List via

  transmission of Notice of Electronic Filing generated by CM/ECF and Electronic Mail.



                                                s/ Mendy Halberstam
                                                   Mendy Halberstam, Esq.




                                                3
Case 1:18-cv-23127-CMA Document 37 Entered on FLSD Docket 10/05/2018 Page 4 of 4
                                                                        CASE NO.: 18-CV-23127-CMA



                                               SERVICE LIST

                     United States District Court for the Southern District of Florida
                    Santiago Us Pacheco, et al. v. Caceres Interior Partitions, Inc., et al.
                                      Case No. 18-CV-23127-CMA

   J.H. Zidell, Esq.                                         Mendy Halberstam, Esq.
   Florida Bar No. 0010121                                   Florida Bar No. 68999
   E-mail: zabogado@aol.com                                  E-mail: mendy.halberstam@jacksonlewis.com
   J.H. Zidell, P.A.                                         Arielle S. Eisenberg, Esq.
   300 71st Street, Suite 605                                Florida Bar No. 0111467
   Miami Beach, Florida 33141                                Email: Arielle.Eisenberg@JacksonLewis.com
   Telephone: (305) 865-6766                                 JACKSON LEWIS P.C.
   Facsimile: (305) 865-7167                                 One Biscayne Tower, Suite 3500
   Attorneys for Plaintiffs                                  2 South Biscayne Boulevard
                                                             Miami, FL 33131
                                                             Telephone: 305-577-7600
                                                             Facsimile: 305-373-4466
                                                             Attorneys for Defendants
  4850-7461-2343, v. 1




                                                       4
